                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     STEPHANIE A GONYE,                                Case No. 21-cv-05223-BLF
                                   8                    Plaintiff,
                                                                                           ORDER DENYING MOTION FOR
                                   9             v.                                        TEMPORARY RESTRAINING ORDER
                                                                                           WITHOUT PREJUDICE TO FILING
                                  10     CALIFORNIA DEPARTMENT OF                          MOTION FOR PRELIMINARY
                                         MOTOR VEHICLES, et al.,                           INJUNCTION
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On July 7, 2021, pro se plaintiff Stephanie Gonye filed a complaint and an ex-parte motion
                                  15   for injunction, which this Court construes as a motion for a temporary restraining order. See
                                  16   Compl., ECF 1; Mot. ECF 4. Ms. Gonye alleges that her friend, “an international spy and a trained
                                  17   artificial intelligence developer, computer hacker and red hat team player, which means that for
                                  18   various governments she teaches people how to access protected computer systems…for personal
                                  19   profit,” caused Defendant NASA to take her car, a Toyota Prius, into custody on June 19, 2021,
                                  20   for missing registration tags. Compl. 6. Ms. Gonye also alleges that this same unnamed friend
                                  21   won’t let Defendant California Department of Motor Vehicles issue her a “true, accurate and
                                  22   compliant car registration car registration renewal without a fake Toyota software update of [her
                                  23   friend’s] creation that is clearly an attempted theft of [Ms. Gonye’s] car’s computer cachement
                                  24   [sic] and likely an attempt to transfer technology between the US federal government and a
                                  25   Japanese corporation.” Id.
                                  26          Ms. Gonye requests this Court issue an injunction restraining Defendants from “using or
                                  27   taking my 2015 Toyota Prius and my household goods and other personal property in the custody
                                  28   of Defendants since June 19, 2021.” Mot. 1-2. Ms. Gonye directs the Court to her Complaint for
                                   1   her legal argument supporting this motion. See id.

                                   2           Preliminary injunctive relief, whether in the form of a temporary restraining order or a

                                   3   preliminary injunction, is an “extraordinary and drastic remedy,” that is never awarded as of right.

                                   4   Munaf v. Geren, 553 U.S. 674, 689-690 (2008) (internal citations omitted). An injunction is a

                                   5   matter of equitable discretion and “may only be awarded upon a clear showing that the plaintiff is

                                   6   entitled to such relief.” Winter v. Natural Resources Defense Council, Inc., 555 U.S. 7, 22 (2008).

                                   7   A plaintiff seeking preliminary injunctive relief must establish “[1] that he is likely to succeed on

                                   8   the merits, [2] that he is likely to suffer irreparable harm in the absence of preliminary relief, [3]

                                   9   that the balance of equities tips in his favor, and [4] that an injunction is in the public interest.” Id.

                                  10   at 20. “[I]f a plaintiff can only show that there are serious questions going to the merits – a lesser

                                  11   showing than likelihood of success on the merits – then a preliminary injunction may still issue if

                                  12   the balance of hardships tips sharply in the plaintiff's favor, and the other two Winter factors are
Northern District of California
 United States District Court




                                  13   satisfied.” Friends of the Wild Swan v. Weber, 767 F.3d 936, 942 (9th Cir. 2014) (internal

                                  14   quotation marks and citations omitted).

                                  15           While the Court agrees with Ms. Gonye that she has shown irreparable harm because she

                                  16   states that she was living in her car before it was impounded and thus us deprived of her home and

                                  17   belongings, Compl. 16, the Court finds that Ms. Gonye has not demonstrated that she is likely to

                                  18   succeed on the merits or that there are serious questions going to the merits of this case. She states

                                  19   that she is

                                  20
                                               prepared to pay the monies to the Department of Motor Vehicles, per the exact accounting
                                  21           set forth in the California Vehicle Code as of the date of this pleading, calculated to the legal
                                  22           minimum payment require by the California Vehicle Code to obtain registration renewal for
                                               her car for 2021-2022, and should have the earliest possible restitution of her car to her
                                  23           custody, as Plaintiff’s car is now used by Plaintiff as a sleeping area, an office, and a storage
                                               facility for some of her property, until she finds a traditional and affordable residence as a
                                  24           home.
                                  25

                                  26   Compl. 17. However, this does not articulate a legal basis for the Court to order Defendant NASA

                                  27   to return Ms. Gonye’s car. Ms. Gonye also claims that Defendants’ possession of her car violates

                                  28   her Fourth, Fifth, and Fourteenth Amendment rights, Compl. 2, but she has not articulated a basis
                                                                                           2
                                       for the return of her car under any of those amendments. Accordingly, the Court DENIES Ms.
                                   1

                                   2   Gonye’s motion for a temporary restraining order WITHOUT PREJUDICE to Ms. Gonye moving

                                   3   for a preliminary injunction.

                                   4
                                              IT IS SO ORDERED.
                                   5

                                   6
                                       Dated: July 9, 2021
                                   7
                                                                                    ______________________________________
                                   8                                                BETH LABSON FREEMAN
                                                                                    United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     3
